Citation Nr: 1444754	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-07 762	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating higher than 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to December 2004 and from September 2005 to September 2009.

He appealed to the Board of Veterans' Appeals (Board/BVA) from March and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.


FINDINGS OF FACT

1.  The Veteran was diagnosed with obstructive sleep apnea (OSA) during his active duty service and has continued to experience the effects of this condition ever since.

2.  His PTSD causes total occupational and social impairment.

3.  In giving him the benefit of the doubt, his migraine headaches manifest as very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

3.  Now he has a single service-connected disability rated at 100 percent (PTSD), and his other service-connected disabilities combine to 70 percent.



CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to service connection for the OSA.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria also are met for a higher 100 percent schedular rating for the PTSD.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2013).

3.  As well, the criteria are met for a higher 50 percent rating for the migraines.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8100 (2013).

4.  Beyond that, the criteria are met for Special Monthly Compensation (SMC).  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2013); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In regards to his claims for service connection of OSA and for a higher initial rating for his PTSD, the Board is fully granting these claims.  Hence, there is no need to discuss whether the VCAA requirements have been met in relation to these claims.


In regards to his remaining claim for a higher initial rating for his migraines, which also is being granted, though just partially rather than entirely, upon receipt of a claim for service-connected benefits, VA is required to send notice to the claimant advising him of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); see also 38 U.S.C. § 5103(a) (West 2002 & Supp. 2013).  So compliance with the first Quartuccio element requires notice of all five of these elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess, at 486.  The record does not contain a VCAA notice letter advising the Veteran of the information and evidence needed to substantiate his now-granted claim for service connection for the migraines, however, since that claim was granted, he was not prejudiced by this omission.

When disagreeing with the initial rating assigned to a newly service-connected disability, VA does not have to provide additional VCAA notice concerning the "downstream" disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC in February 2011, citing the statutes and regulations governing the rating of his disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  He therefore has received all required notice concerning this downstream initial-rating claim.

VA also has a duty to assist in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  To this end, the Veteran's pertinent VA and private medical records have been obtained and associated with his claims file for consideration, as well as his service treatment records (STRs) and records from the Social Security Administration (SSA).  Otherwise, there is no indication there are any other medical records he wanted considered that have not been requested and obtained and that are obtainable.

He was provided a VA compensation examination in August 2009, which is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Although this examination report is over five years old, his claims file also contains more recent records, as well as statements, which contain the information needed to adjudicate this remaining claim. 

The undersigned Veterans Law Judge (VLJ) also complied with 38 C.F.R. § 3.103(c)(2) in conducting the Veteran's October 2012 hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The issues to be addressed were set forth and discussed.  The Veteran presented testimony as to the severity of his migraines, showing he had actual knowledge of the evidence needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  He was also asked about his then current treatment and whether there were any pertinent medical records outstanding, so still needing to be obtained.  He has not identified any prejudice in the conduct of that hearing, certainly none that is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Service Connection

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing entitlement to service connection requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record reflects the Veteran underwent a sleep study in June 2006, and based on the results he was diagnosed with mild OSA.  An additional sleep study in November 2008 confirmed this diagnosis, also showing he had mild OSA.  Both of those studies were during his active duty service.  An April 2011 VA examiner reviewed those reports, along with the rest of the file, and opined that the Veteran's OSA was incurred during his service.  This examiner observed that the onset of the associated symptoms coincided with the time the Veteran was in the military, as reflected in the sleep studies that were done during his active duty service.  This VA examiner added that the Veteran's symptoms are very congruent with the accepted standard of diagnosis for OSA and were verified by repeated sleep studies.  There is no competent and credible evidence refuting this opinion.  Accordingly, service connection for the OSA is granted.


Increased Ratings

Since the Veteran's claims for increased disability ratings for his PTSD and migraine headaches arise from his disagreement with the initial ratings assigned after service connection was granted for these disabilities, some discussion of the Fenderson case is warranted.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expressed dissatisfaction with the assignment of an initial disability evaluation where the disability in question just had been determined service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as a "staged" rating.  Fenderson, 12 Vet. App. 125-126.  Regardless, the Court also since has extended this practice even to increased-rating claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  


When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.   See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

PTSD

All service-connected mental health disabilities (with the exception of eating disorders) are rated under what is known as the General Rating Formula for Mental Disorders (General Rating Formula), which is found in 38 C.F.R. § 4.130.  In addition, the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 


According to the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, the Veteran's 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

The next higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The next higher, and maximum, 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

There are two important precedential decisions addressing the proper application of the General Rating Formula:  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) and Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  A thorough understanding of the General Rating Formula, and especially as discussed in Mauerhan and Vazquez-Claudio, is necessary to render an adequate statement of reasons or bases in these cases.

A common pitfall is to cite to various symptoms listed in the General Rating Formula that the claimant does not have to support a finding that the claimant is not entitled to a particular rating.  This often turns into a search for some, or most, of the listed symptoms to justify assigning a higher rating.  This approach, however, is contrary to the plain language of the regulation and pertinent case law.  The General Rating Formula establishes a number of disability levels marked by varying degrees of occupational and social impairment due to "such a symptoms as" those listed for each level.  38 C.F.R. § 4.130.  The Court in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) observed that the symptoms listed in the General Rating Formula are mere examples, not an exhaustive list and that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  Because of this, the analysis commonly employed in other types of increased-rating claims will not suffice when adjudicating an increased rating for a mental health disability.  In most other types of increased rating cases, it is permissible for the Board look to the specific signs and symptoms contemplated by the rating criteria, and render a decision on the basis of the presence of absence of those signs and symptoms.  For mental health disabilities, however, the presence or absence of the specific symptoms corresponding to a particular rating is not necessarily dispositive.

Approximately a decade after the Mauerhan decision, further guidance from this area came from the United States Court of Appeals for the Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), in which the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit Court explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  Although Vazquez-Claudio confirms that symptomatology will be the primary focus in these types of cases, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Indeed, each list of symptoms associated with the 30%, 50%, 70%, and 100% ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").  

When making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  At the very least, the Board should avoid denying a claim on the basis that the Veteran does not exhibit most, or even some, of the symptoms required for the a specific rating, as such an assessment is inconsistent with the plain language of the regulation and relevant case law.

After reviewing the record, the Board finds that a higher 100 percent (total) rating is warranted for the Veteran's PTSD.  Further, as his symptoms have been of the same substantial severity for the duration of the appeal period, he is entitled to have this rating effective back to September 21, 2009, the day after he separated from service and the effective date of service connection for this disability.  The evidence shows that he has total occupational and social impairment due to his symptoms.  

Indeed, in September 2008, while still on active duty in the military, it was noted that he was isolating and did not like leaving the house unless necessary.  He also avoided friends and anything that might remind him of his service in Iraq.  He had problems getting along with his wife and found himself too easily angered at his children.  He had daily flashbacks-some of which he interacted with-and nightmares.  He reported frequent thoughts of suicide, albeit without plan, but did engage in other self-harming behavior.  He expressed feelings of depersonalization.  He was unable to control his anger and would destroy objects in his home or harbor homicidal thoughts towards his superiors when angry.  He had panic attacks and occasional auditory and/or visual hallucinations, further reducing his willingness to leave the home or interact with others.  He suffered with episodic feelings of panic, anxiety, sadness, and rage.  He had a hard time concentrating and a hard time reading.  

In September 2010 he got so angry with his wife that the police were called.  He became more agitated when attempting to contact the on-call psychiatrist at the VA medical center (VAMC) and expressed homicidal ideation towards his wife.  He was not arrested, but did spend the night at a hotel.  During a follow-up appointment, he and his wife expressed a desire to divorce but that they did not have the means to do so.  It was noted that he was informed of various in-patient treatment that was available.

The January 2011 VA examiner opined that the Veteran's symptoms interfere with all aspects of his life and relationships and resultantly assigned him a Global Assessment of Functioning (GAF) Score of only 35.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score and interpretation of that score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the DSM, a score this low indicates some impairment in reality testing or communication or major impairment in several areas, such as work, school, family relations, judgment, thinking or mood.  

He was noted to have chronic suicidal thoughts and to be depressed and anxious all of the time.  He avoided people and places where there were people because he was unable to trust, and he believed the world to be a dangerous place.  He was unable to get along with his wife, despite his efforts.  He had nightmares every night and thoughts of Iraq daily.  His wife did not sleep with him because he was violent in his sleep.  He had audio and visual hallucinations, of hearing babies crying and seeing bullet tracers or people crawling through his bushes.  His concentration was poor and he was easily distracted.  He had a poor memory.  He was noted to have poor impulse control, which caused him to have physical confrontations and prevented him from thinking clearly.  For example, he was noted to have attacked two "Middle Eastern" men that walked by his house and to have had problems with his "Middle Eastern" neighbors.  He had chronic mood disturbance.  He was noted to be having at least one panic attack a week and was not reliably performing his activities of daily living (ADLs), including bathing.  The examiner further indicated the PTSD rendered the Veteran totally unemployable, and that he would be a "disaster" working in a position requiring interaction with customers.  Indeed, partly because of this level of impairment, his TDIU claim was granted during the pendency of this appeal.

Treatment records dated since that VA examination show the Veteran's paranoia was increasing in February 2011, and that he left the house even less frequently.  In June 2011 he had a job interview, but became frustrated with the interviewer and yelled at her.  In July 2011 he reported having an argument with his wife, which caused him to walk out on her.  He apparently walked a half mile and entered the highway, screaming at the oncoming drivers to hit him, but he had no memory of that.  He also reported problems with his neighbors requiring police intervention.  He said that his paranoia was increasing, as were his nightmares.  His therapist recommended extensive in-patient therapy.

Based on this collective body of evidence, and giving the Veteran the benefit of the doubt, see 38 C.F.R. §§ 4.3, 4.7, the Board finds that he meets the criteria for a higher (and maximum possible) 100 percent rating.  As noted by the VA examiner, his symptoms affect every aspect of his life.  He has chronic mood disturbance, problems with familial and social relationships, disturbances in thinking and judgment.  His symptoms preclude him from obtaining employment, and his memory, thinking, and concentration problems preclude him from going back to school.

Migraines

The Veteran's migraine headaches are currently rated under 38 C.F.R. § 4.124a, DC 8100, as 30-percent disabling.  DC 8100 provides that a 0 percent rating is warranted for migraines that are less frequent.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating, so the existing rating, is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  And a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Neither the regulations nor the Court has defined "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100, verbatim, but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

After reviewing the evidence of record, the Board finds that it is in relative equipoise as to whether a 30 or higher 50 percent initial rating should be assigned.  So giving the Veteran the benefit of the doubt, see 38 C.F.R. §§ 4.3, 4.7, he is entitled to the higher 50 percent rating for his migraines, which as explained is the highest rating that can be assigned under DC 8100.

His medical records show frequent headaches averaging 8 or 9 a month that last between six and seven hours.  He has accompanying nausea and vomiting, and is sensitive to light and sound.  It was noted in August 2009, while still on active duty, that he occasionally had to go to the emergency room for treatment.  It was also noted that he was "on quarters" at least three times every month due to his headaches.  He was ultimately discharged from active duty partly owing to his headaches, as they were found to preclude him from reliably performing his duties.  In March 2011, it was noted that the number of his headaches had reduced to twice a week while on his then current medication, but that they were still "significant."

Given the frequency of his headaches, which significantly exceeds the average one per month required for a 30 percent rating, and the fact that he was discharged from active duty partly owing to them because they prevented him from performing his duties, the Board finds that his disability picture is more accurately represented by a higher 50 percent rating and has been since the effective date of service connection, September 21, 2009.  So rather than "staging" this rating, the Board is assigning this higher rating throughout the appeal period.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Extra-schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board may not assign an extraschedular rating in the first instance, but it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate the disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms - and more importantly their consequent effect - are contemplated by the schedular rating criteria.  His headache symptoms, comprising of painful, prostrating, and prolonged attacks, are specifically contemplated by the rating schedule.  38 C.F.R. § 4.124a, DC 8100.  He has also complained that his headaches cause nausea and vomiting, which are not specifically contemplated, although would likely contribute to whether the headache is "prostrating."  The Board does not find referral for extraschedular consideration to be warranted, however, because there is no evidence that he has been hospitalized for this disability since separating from service, and certainly not on a frequent or recurrent basis.  He has not alleged any other symptom related to his migraines that has not been duly considered.  Thus, referral is not necessary.

SMC

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities.  

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable at the housebound (HB) rate where the Veteran has a single 
service-connected disability rated as 100-percent disabling and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this decision the Veteran is being awarded a higher 50 percent initial rating for his migraines and an even higher 100 percent initial rating for his PTSD.  He is also service connected for urinary incontinence with enlarged prostate (rated as 
40-percent disabling effectively since September 21, 2009), plantar fasciitis (rated as 10-percent disabling effectively since September 21, 2009), tinnitus (rated as 10-percent disabling effectively since September 21, 2009), irritable bowel syndrome with gastroesophageal reflux disease (rated as 10-percent disabling effectively since September 21, 2009), and bilateral hearing loss and erectile dysfunction (both rated as 0-percent disabling, i.e., noncompensable, effectively since September 21, 2009).  His disabilities, apart from his PTSD, combine to 70-percent disabling.  See 38 U.S.C.A. § 4.25.  Accordingly, as his PTSD is now rated as 100-percent disabling, and the rest of his service-connected disabilities combine to 70 percent, he is entitled to SMC retroactively effective from September 21, 2009.


ORDER

Service connection for OSA is granted.

A higher initial disability rating of 100 percent is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.

A higher initial disability rating of 50 percent is granted for the migraine headaches, subject to the statutes and regulations governing the payment of VA compensation.

The derivative SMC claim is also granted, also subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


